Title: From James Madison to James Monroe, 2 July 1816
From: Madison, James
To: Monroe, James



Dear Sir 
Montpelier July 2. 1816

I have recd. yours of the 29th. Ult: and return the letters from Mr. Adams & the communications from Mr. Harris.
The step taken by the Emperor is an extraordinary one; Being produced by no pretended misconduct in the Amn. functionary, it is levelled at the relations between the two Countries, and would justify more than it is the disposition of this, to do on the occasion.  Without knowing more than appears to have been known of the merits of the case, and deriving what was known altogether from a one sided statement, the interdict to our Charge d’affairs, equivalent to a suspension of his functions, was to say the least a very harsh and premature resort.  And there may be the more difficulty in correcting it, as there is mingled with the proceeding an erroneous view of the privileges of Consuls, which the remarks of Mr. Harris, tho containing good sense & good stuff in general, were not calculated to impair.  Like all our Consuls, he mounts that class of functionaries above the rank & the rights legally belonging to them.
The course you suggest on our part, is the proper one.  We must verify the facts as they really bear on Kuzloff; and satisfy the Emperor of his misdemeanor, of the misrepresentations of Daschkoff, and of the justice and delicacy observed by the Govt. here.  The occasion will bring into view, the scandalous conduct of Estaphieve, & our forbearance in relation to that officer.  The mode of collecting evidence agst. Kuzloff, may be concerted with Mr. Rush, and committed to Mr. Ingersol.  It may perhaps be best so to frame the notification for the Consul, as not necessarily to invite or presume his becoming a party to the examinations, at the same time that it afforded him an opportunity for his doing so.
Whether a special Messenger ought to be immediately sent, or it be best to await communications from Mr. Harris subsequent to his receipt of your explanations already sent him, may be a question.  You will decide it, according to your estimate of the time likely to elapse before we shall hear from him, the effect that may be expected from those explanations, and the importance of the additional facts or proofs, attainable by the researches to be set on foot.  If the question be doubtful, we ought to lean to the safer side of sending a messenger, considering the manifest expediency of conciliating Russia, by all the means, compatible with the respect due to our own Country & its Government.
The first person you name for this service would not I am confident, chuse it; nor would his relation to me well permit it.  If Mr. E. Coles would like such a trip, no similar objection would lie, and I should be glad of the opportunity of gratifying him.  Let me know the moment the measure is decided on, and I ascertain his inclinations, which I expect an early opportunity of doing.  To Capt: Biddle, there can be no objection; unless it be thought more consonant with the occasion, to employ a civil than a military messenger.  It is not very probable that the distinction would be adverted to at St. Petersburg.  Cordial respects 

James Madison

